Citation Nr: 9904889	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right hip with replacement as secondary to the service 
connected right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which determined that the claim for service 
connection for degenerative arthritis of the right hip was 
not well grounded.  At a hearing at the RO in September 1996, 
the veteran specifically stated that she was claiming service 
connection for degenerative arthritis of the right hip with 
replacement as secondary to the service-connected right ankle 
disability.  The Board notes that the RO also failed to 
adjudicate the veteran's claim for entitlement to a temporary 
total rating pursuant to 38 C.F.R. § 4.30 (1998) for the 
veteran's period of convalescence from August 18, 1995 to 
September 1, 1995.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.

This case was previously remanded by the Board in August 1997 
and has since been returned for final appellate review.


FINDING OF FACT

The claim for service connection for degenerative arthritis 
of the right hip with replacement as secondary to the 
service-connected right ankle disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for degenerative arthritis 
of the right hip with replacement as secondary to the 
service-connected right ankle disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a), or 
for that portion of current disability that has been 
aggravated by nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. The Board 
notes that if a disorder is a specified chronic disease, 
service connection may be granted if it is manifested to a 
degree of 10 percent within the presumptive period following 
separation from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

As with claims for direct service connection, claims for 
secondary service connection must also be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for degenerative 
arthritis of the right hip with replacement as secondary to 
the service-connected right ankle disability.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  



II.  Factual Background

During a September 1996 hearing at the RO in Detroit, 
Michigan, the veteran testified that she was requesting 
entitlement to service connection for degenerative arthritis 
of the right hip with replacement as secondary to the 
service-connected right ankle disability.  The veteran 
reported that her service-connected right ankle disability 
caused degenerative arthritis in her right hip.  She 
testified that she did not seek medical treatment for her hip 
problems until 1987 because she did not have insurance and 
was unaware of medical assistance provided by VA. 

Post-service VA and private medical evidence, dating from 
1985 to 1998, reveals that the first objective evidence of 
any degenerative arthritis of the right hip was not until the 
early 1990's.  At that time, a private medical record, dated 
in November 1994, reflects that the veteran complained of 
right hip pain after she was involved in a motor vehicle 
accident two years previously.  The veteran was diagnosed as 
having degenerative arthritis of the right hip.  In August 
1995, the veteran underwent a right hip replacement, and 
during a VA hospitalization from September to October 1995, 
when the veteran was admitted to a VA facility for alcohol 
dependency, she reported that she had been "falling all over 
the place" and had hurt her hips.  In February 1998, the 
veteran underwent a VA examination and reported that around 
1986 or 1987, she began to feel pain in her right hip.  It 
was noted that there was no history of any injury to the 
right hip, but that in 1985, she had been involved in a motor 
vehicle accident and had sustained an injury to her right 
knee.  It was further indicated that in 1995, the veteran 
underwent a total right hip replacement, which had relieved 
some of her pain in the right hip and as a result, she 
returned to work after a year of physical therapy.  The 
veteran was diagnosed as having status-post total hip 
arthroplasty of the right hip, and it was the opinion of the 
examiner that the veteran's right hip condition was not a 
result, nor had it been aggravated by, her right ankle 
injury.




III.  Analysis

As noted above, the Board finds that although the veteran has 
been diagnosed as having degenerative arthritis of the right 
hip and has undergone a right hip replacement, there is no 
competent medical evidence demonstrating that such disability 
is a result of the service-connected right ankle disorder.  
In fact, during a recent February 1998 VA examination, it was 
the opinion of the examiner that the veteran's right hip 
disorder was not a result of, nor had it been aggravated by, 
the service-connected right ankle disorder.  In addition, as 
noted previously, the veteran has attributed her right hip 
disability to other causes, such as a motor vehicle accident.  
Finally, as the first post-service objective evidence of any 
degenerative arthritis of the right hip was not until many 
years following service, there is no basis on which to grant 
service connection on a presumptive basis.  In summary, as a 
longitudinal review of the medical evidence of record fails 
to disclose a competent medical opinion which attributes the 
veteran's degenerative arthritis of the right hip with 
replacement to the service-connected right ankle disorder, 
the claim is found to be not well grounded and is denied.  

The veteran has testified during a September 1996 hearing at 
the Detroit, Regional Office that that her degenerative 
arthritis of the right hip with replacement is secondary to 
her service-connected right ankle disorder.  However, the 
Board would point out that the veteran has not been shown to 
possess the medical expertise necessary to establish a nexus 
between her current degenerative arthritis of the right hip 
with replacement and the service-connected right ankle 
disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find her claim to be 
well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the aforementioned disability to be well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, the claim must be denied as not 
well grounded.  Since her claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board recognizes that the RO denied the claim for service 
connection for degenerative arthritis of the right hip with 
replacement as secondary to the service-connected right ankle 
disorder as not well grounded in a June 1998 Supplemental 
Statement of the Case; as such, the Board has denied this 
claim on the same basis as the RO.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete her application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for degenerative arthritis of the right hip with 
replacement as secondary to the service-connected right ankle 
disorder not having been submitted, this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


